Hager, J.
held that the property in controversy was vested in Ah Thai for the use of defendants, and his power over it existed only for the benefit of the cestui qui trust—and it could not therefore be bound by judgments or claims against Mm individually. Even if the legal estate be in Ah Thai, a sale of it under judgment and execution against Mm, cannot divest the beneficiaries of their right to the use and enjoyment of the property. If the trust fails, or is for immoral purposes, a a contended by plaintiff, it goes back to the donor, or author of the trust. The cestui qui trust being in possession in this ease, they cannot be ousted in this action.
Report of Referee set aside.